                      UNITED STATES DISTRICT COURT

                      EASTERN DISTRICT OF LOUISIANA


TERRELL THOMPSON                                      CIVIL ACTION

VERSUS                                               NO. 18-10658-WBV-JVM

HAMMOND CITY, ET AL.                                  SECTION: “D” (1)


                              ORDER AND REASONS
        Before the Court is a Motion for Summary Judgment, filed by defendants, the

City of Hammond, Officer Leo Barthelemy and Sergeant Quinn Bivona (collectively,

“Defendants”). 1 The Motion is opposed, 2 Defendants have filed a Reply, 3 and Plaintiff

has filed a Sur-Reply 4 and a Supplemental Memorandum in Opposition to the

Motion. 5 After careful consideration of the parties’ memoranda and the applicable

law, the Motion is GRANTED.

I.      FACTUAL AND PROCEDURAL BACKGROUND

        This case arises from Terrell Thompson’s claim that members of the Hammond

Police Department falsely arrested and imprisoned him after a physical altercation

with his daughter’s former boyfriend. Plaintiff alleges that on November 7, 2017,

Hunter L. Musacchia, a former boyfriend of Plaintiff’s minor daughter, J.E.T.,

traveled to Plaintiff’s residence in Hammond, Louisiana to pick up his boat, which



1 R. Doc. 17.
2 R. Doc. 20.
3 R. Doc. 30.
4 R. Doc. 40.
5 R. Doc. 59.
Hunter had been keeping at Plaintiff’s residence. 6 Plaintiff claims that when he

arrived home after work in his law enforcement uniform, 7 armed, he noticed Hunter’s

vehicle parked at his residence and became concerned because he believed that

Hunter had previously used illegal drugs and had physically abused and stalked

J.E.T. 8 Plaintiff asserts that he exited his vehicle and approached Hunter’s vehicle,

whereupon he tapped on the tailgate, but received no response. Plaintiff claims he

then approached the passenger side of Hunter’s vehicle, peered into the window, and

observed two people, whom Plaintiff identified as J.E.T. and Hunter, struggling.

Plaintiff claims that he tried to open the vehicle door, but it was locked, so he tapped

on the passenger-side window using his flashlight. At that point, Plaintiff asserts

that Hunter exited the driver-side of the vehicle.

       Plaintiff alleges that Hunter walked to the front of his vehicle and began

angrily screaming and cursing at Plaintiff, flailing his arms, and putting his hands

within arms’ reach of the Plaintiff’s head, all while J.E.T. remained in the vehicle. 9

Plaintiff claims that Hunter then aggressively charged toward him, causing Plaintiff

to believe that he was in imminent danger of receiving a battery. 10 In response,

Plaintiff claims that he struck Hunter in the left common peroneal of his leg with his

mag flashlight in self-defense, in accordance with his 26 years of law enforcement

training.   11   Plaintiff asserts that Hunter momentarily retreated, but then



6 R. Doc. 1 at ¶ 8.
7 Plaintiff claims that he is a United States Custom and Border Patrol agent. Id. at ¶ 7.
8 Id. at ¶ 12.
9 Id. at ¶ 16.
10 Id. at ¶ 17.
11 Id. at ¶ 17.
aggressively charged at Plaintiff a second time, whereupon Plaintiff again struck

Hunter in the leg with his flashlight in self-defense. 12 Plaintiff alleges that Hunter

then grabbed him and the two men fell to the ground in a struggle. Plaintiff claims

that he freed himself, proceeded to Hunter’s vehicle, turned the ignition off and took

possession of Hunter’s keys. Plaintiff alleges that J.E.T. then exited the vehicle while

Plaintiff called the Hammond Police Department and Hunter called his father, Brad

Mussachia. Plaintiff asserts that, at some point, he recorded a statement on his cell

phone wherein J.E.T. stated that Hunter struck her. 13 Brad Mussachia subsequently

arrived at Plaintiff’s home, and Plaintiff told Mr. Mussachia that Hunter was not

permitted to be at his home other than to obtain his boat, and that Hunter was not

allowed to speak to J.E.T.

        Hammond Police Department officers arrived at Plaintiff’s home shortly

thereafter, with defendant, Sergeant Quinn Bivona, being one of the first officers to

arrive. 14 Plaintiff claims that Sgt. Bivona spoke to Hunter and J.E.T., and that when

Plaintiff offered Sgt. Bivona the recorded statement on his cellphone, Sgt. Bivona

refused it and ordered Plaintiff to remain inside his home. 15 Plaintiff asserts that at

some point, his wife, Lisa Thompson, and her minor daughter, S.T., entered the front

yard of Plaintiff’s home. 16    Plaintiff alleges that two more Hammond Police

Department officers arrived at his home – defendant, Officer Leo Barthelemy, Jr.,




12 Id. at ¶ 18.
13 Id. at ¶ 21.
14 Id. at ¶ 24.
15 Id.
16 Id. at ¶ 25.
and Officer Mary Ellis. Plaintiff claims that he tried to give them a statement and

told Officer Barthelemy that he had been collecting information on Hunter to obtain

a restraining order against him, but that Officer Barthelemy and Sgt. Bivona refused

to speak to Plaintiff about what had transpired. 17 Plaintiff also claims that the

officers refused to obtain Plaintiff’s statement and denied his request that a

Hammond Police Department Shift Lieutenant come to the scene. Plaintiff alleges

that Officer Barthelemy and Sgt. Bivona then received Plaintiff’s duty weapon and a

back-up weapon, which were both on his person. Although Hunter was allowed to

leave the scene, Plaintiff claims that he was arrested for aggravated battery under

La. R.S. 14:34, possession of Schedule IV drugs under La. R.S. 40:969, possession of

legend drugs under La. R.S. 40:971(B)(1)(h), and illegal possession of a firearm under

La. R.S. 14:95, and taken to jail. 18

        Plaintiff alleges that Sgt. Bivona and/or Officer Barthelemy authored a police

report containing several false and/or misleading statements, including that Plaintiff

approached Hunter’s vehicle in an aggressive manner and attacked Hunter when he

stepped out of the vehicle, striking Hunter in the left leg and twice in the face, and

that Sgt. Bivona and Officer Barthelemy searched Plaintiff’s person and found an

unlabeled orange pill bottle containing several tablets. 19 Plaintiff claims that these

misstatements are defamatory per se, as Defendants made these statements with

knowledge of their falsity, or with reckless disregard for whether they were false or



17 Id. at ¶¶ 26-28.
18 Id. at ¶ 31.
19 Id. at ¶ 32.
not, and without having reasonable grounds for believing in their truth. 20 According

to Plaintiff, he removed the pill bottle from his possession and offered it to Sgt. Bivona

and/or Officer Barthelemy after he was taken into custody at the Hammond Police

Department jail.

        On November 7, 2018, Plaintiff filed a Complaint in this Court, asserting three

claims: (1) a 42 U.S.C. § 1983 claim against Sgt. Bivona and Officer Barthelemy,

asserting that he was arrested without probable cause in violation of his Fourth

Amendment rights; (2) state law claims for false arrest and false imprisonment

against Sgt. Bivona and Officer Barthelemy; and (3) a state law claim for defamation

per se against Sgt. Bivona and Officer Barthelemy. 21 Plaintiff further alleged that

the City of Hammond is liable under respondeat superior for the actions of Sgt. Bivona

and Officer Barthelemy during the course and scope of their employment as police

officers for the Hamond Police Department. 22

        On May 23, 2019, Defendants filed the instant Motion for Summary Judgment,

asserting that Plaintiff’s claims for false arrest and false imprisonment fail as a

matter of law because Plaintiff’s arrest was based on probable cause and, therefore,

there was no violation of his Fourth Amendment rights. 23 Defendants argue that

probable cause existed for the arrest based on the verbal statements of Hunter, J.E.T.

and Plaintiff, given to the officers at the time of the arrest, which were confirmed by




20 Id. at ¶ 33.
21 R. Doc. 1 at ¶¶ 34-38.
22 Id. at ¶ 39.
23 R. Doc. 17.
Hunter’s written statement, which was also given at the time of the arrest. 24

Defendants argue that probable cause existed for the arrest because a victim’s

statement alone is sufficient to create probable cause for an arrest on the grounds of

battery. 25 Defendants contend that upon arriving at the scene, Officer Barthelemy

met with Sgt. Bivona and then spoke to the victim, Hunter, who said that he wanted

to file charges against Plaintiff. 26         Defendants allege that Hunter told Officer

Barthelemy that he was in his vehicle with Plaintiff’s daughter when Plaintiff

approached the vehicle in an aggressive manner and struck the window of the vehicle

with a Maglite flashlight. 27 Defendants claim that Hunter told Officer Barthelemy

that when he exited the vehicle, Plaintiff struck him on the left leg and struck him

twice in the facial area. 28 Defendants assert that Officer Barthelemy then spoke to

Plaintiff, who admitted that he struck the victim with his flashlight. 29 Defendants

claim that Officer Barthelemy secured two weapons located on Plaintiff’s person, and

found a pill bottle in connection with the arrest. Defendants maintain that they had

probable cause to arrest Plaintiff.

       Even if Plaintiff could establish a Fourth Amendment violation, Defendants

assert that they are entitled to qualified immunity from such claims. 30 Defendants

argue that the officers acted with objective reasonableness in arresting Plaintiff,



24 R. Doc. 17-1 at pp. 1-2.
25 Id. at p. 7 (citing Shepack v. Tanner, Civ. A. Nos. 96-2405, 96-2711, 1999 WL 280443 (E.D. La. May
4, 1999)).
26 R. Doc. 17-1 at p. 2 (citing R. Doc. 17-2).
27 Id.
28 Id.
29 R. Doc. 17-1 at pp. 2-3 (citing R. Doc. 17-2 at pp. 3-9)
30 R. Doc. 17-1 at pp. 7-10.
based upon the victim’s statement and Plaintiff’s confirmation that he struck Hunter.

Defendants emphasize that Plaintiff’s actual motives at the time of the incident are

irrelevant. 31 Defendants further assert that Plaintiff’s state law claims for false

arrest and false imprisonment are duplicative of the federal law claims, and should

be dismissed on the same basis. 32 Defendants also claim that they are entitled to

summary judgment on the defamation claims because the statements contained

within the police report were obtained from Hunter and J.E.T. and, therefore, are not

false, as required for a defamation action. 33 Even if the police report contains false

statements, Defendants argue that there was no unprivileged publication to a third-

party, and if there was, the information in the report is protected by qualified

privilege as statements of criminal conduct. 34 Finally, Defendants assert that they

are entitled to summary judgment on all claims against the City of Hammond because

Plaintiff failed to identify any policy or procedure that purportedly led to the alleged

constitutional violation. 35

       Plaintiff opposes the Motion, reaffirming the version of events set forth in the

Complaint, and asserting that genuine issues of material fact exist as to whether

Defendants had probable cause to arrest him. 36 Plaintiff maintains that Defendants

lacked probable cause to arrest him because they refused to listen to his version of


31 Id. at p.10.
32 Id. at pp. 10-11.
33 Id. at p. 11.
34 Id. at p. 11 (citing Kennedy v. Sheriff of E. Baton Rouge, 05-1418 (La. 7/10/06), 935 So.2d 669).
35 R. Doc. 17-1 at pp. 13-14 (citations omitted).
36 R. Doc. 20. Plaintiff claims that the Motion contains several misstatements and/or omits certain

critical facts, including where the incident occurred, whether the prescription bottle was found at the
time of arrest or at the time of booking, the fact that the defendant officers never interviewed or spoke
to Plaintiff about what transpired and that Plaintiff acted in self-defense. Id. at pp. 1-2.
events, refused to take his statement at the time of the arrest, and relied upon his

daughter’s statement and inconsistent statements from victim Hunter. 37 Plaintiff

argues that the cases cited by Defendants on the issue of probable cause are

distinguishable from the facts of this case because Defendants did not question any

eyewitnesses prior to the arrest and refused to take a statement from Plaintiff, who

was an eyewitness. 38 Plaintiff also disputes Defendants’ assertion that a witness

statement is sufficient to establish probable cause, asserting that in the case relied

upon by Defendants, the Court clarified that other factors were considered in making

the probable cause determination, including corroborating statements from

eyewitnesses, which do not exist in this case. 39 Plaintiff also notes that the police

report fails to articulate any facts suggesting that Hunter sustained any facial

injuries or needed medical attention, which would corroborate Plaintiff’s arrest for

aggravated battery. 40 Plaintiff asserts that, contrary to the police report, he never

struck Hunter in the face. Plaintiff relies heavily upon a Declaration by J.E.T.,

attached as an exhibit to his opposition brief, to support this assertion. 41

       Plaintiff further asserts that Defendants are not entitled to qualified immunity

because they ignored his justification that he acted in self-defense when he struck

Hunter. 42 Relying heavily upon a Sixth Circuit case, Plaintiff argues that Defendants



37 Id. at pp. 9-10.
38 Id. at p. 11 (citing Babin v. Par. Of Jefferson, Civ. A. No. 16-2954, 2018 WL 794535 (E.D. La. Feb. 8,
2018) (Feldman, J.); Cooper v. City of La Porte Police Dep’t, 608 Fed.Appx. 195 (5th Cir. 2015)).
39 R. Doc. 20 at pp. 11-12 (citing Shepack v. Tanner, Civ. A. Nos. 96-2405, 96-2711, 1999 WL 280443

(E.D. La. May 4, 1999)).
40 R. Doc. 20 at p. 12.
41 Id. at p. 5 (citing R. Doc. 20-2).
42 Id. at pp. 12-13 (citing Painter v. Robertson, 185 F.3d 557 (6th Cir. 1999)).
failed to accept or acknowledge the evidence he attempted to present to show Hunter’s

abusive history against J.E.T., Defendants failed to acknowledge that Plaintiff was

in his full United States Customs and Border Patrol uniform, which explains why he

was authorized to be armed, Defendants failed to inquire into whether the

medications offered to them by Plaintiff were obtained by prescriptions or were over

the counter medications, and Defendants made no attempt to talk to Plaintiff or

consult other witnesses beyond Hunter and J.E.T., regarding what had transpired,

such as Lisa Thompson, Plaintiff’s wife. 43 As such, Plaintiff contends there are

questions of fact in dispute regarding the Defendants’ actions leading up to the arrest

that preclude summary judgment in this case. 44

       Plaintiff similarly claims that genuine issues of material fact exist regarding

his defamation claim and whether Defendants deliberately and/or recklessly falsified

the police report when they intentionally ignored facts and evidence that was

available to them. 45 Plaintiff maintains that Defendants communicated false and

defamatory statements regarding his arrest, including the police report, to his

employer, which constitutes a publication of statements to a third party that were

defamatory per se. 46 Plaintiff argues that qualified privilege does not apply in this

case because it was arguably abused. Plaintiff explains that the information used by

Defendants to establish probable cause was recklessly, if not purposefully, deficient



43 R. Doc. 20 at p. 14.
44 The Court notes that although Plaintiff sets forth the burden of proof for a plaintiff to overcome
summary judgment based on qualified immunity (R. Doc. 20 at pp. 14-16), Plaintiff does not provide
any argument or analysis as to how he satisfies that burden of proof.
45 R. Doc. 20 at p. 18.
46 R. Doc. 20 at p. 17.
because Defendants failed to verify any of the statements made by Hunter and they

deliberately ignored Plaintiff’s explanation of what had transpired. 47 Plaintiff claims

that a report of events that is deliberately incomplete is an abuse of privilege. 48

Plaintiff argues that Defendants had “obvious reasons to doubt the accuracy of their

reports” because statements by Hunter and Plaintiff, without consideration of all the

facts and statements available, would make any reasonable officer doubt the accuracy

of his report. 49 Plaintiff also asserts that if his arrest is actionable under § 1983 for

lack of arguable probable cause, then his defamation claims are also actionable and

qualified immunity is not available. 50

       Additionally, Plaintiff asserts that the City of Hammond is not entitled to

summary judgment on his state law claims for false arrest and imprisonment and

defamation per se because Defendants moved for summary judgment on these claims

under federal law. 51         Plaintiff argues that the Louisiana Supreme Court has

recognized that a municipality may be liable for torts committed by their police

officers acting within the course and scope of their employment. 52 Thus, Plaintiff

claims genuine issues of material fact exist as to the claims against the City of

Hammond. Plaintiff further asserts that Defendants are not entitled to qualified

immunity on his state law claims because genuine issues of material fact exist as to




47 Id. at p. 18.
48 Id. (citing Trentecosta v. Beck, 96-2388 (La. 10/21/97), 703 So.2d 552, 564).
49 R. Doc. 20 at p. 19.
50 Id. (citing Roche v. Aetna Cas. & Sur. Co., 303 So.2d 888, 890 (La. Ct. App. 1974)).
51 R. Doc. 20 at p. 20.
52 Id. (citing Lamkin v. Brooks, 498 So.2d 1068, 1070 (La. 1986)).
both claims, particularly regarding the information Defendants used in determining

probable cause for his arrest. 53

       In reply, Defendants argue that Plaintiff has not shown that probable cause

did not exist for the arrest, nor has Plaintiff shown that qualified immunity does not

apply. 54 Defendants assert that in determining whether probable cause existed for

Plaintiff’s arrest, the Court must consider whether the facts and circumstances

within the arresting officer’s knowledge raised a fair probability that a crime had

been committed. 55 While Plaintiff points to facts learned after the arrest, Defendants

claim that such information, obtained with the benefit of hindsight, is immaterial,

such as the location of the strike, how many times Plaintiff struck Hunter or whether

the strike was justified. Defendants argue probable cause existed for the arrest

because Hunter stated that Plaintiff struck him, J.E.T. confirmed that Plaintiff

struck Hunter, and Plaintiff admitted at the scene that he struck Hunter. 56 Although

Plaintiff claims probable cause was lacking because he was in his law enforcement

uniform at the time of his arrest, Defendants argue that wearing a uniform does not

require them to turn a blind eye to a reported battery, does not allow Plaintiff to carry

a secondary weapon while off-duty, and does not permit Plaintiff to carry pills in an

unmarked pill bottle on his person. 57                Defendants further assert that under




53 R. Doc. 20 at pp. 20-21.
54 R. Doc. 30.
55 Id. at p. 2 (citing Fillios v. Harahan Police Dep’t, Civ. A. No. 19-45, 2019 WL 2009241 (E.D. La. May

7, 2019)).
56 R. Doc. 30 at pp. 2-3.
57 Id. at pp. 3-4.
controlling law, they had no duty to investigate Plaintiff’s claims of self-defense prior

to the arrest. 58

       Defendants further assert that qualified immunity applies, that the cases cited

by Plaintiff in support of his arguments are distinguishable, and that the Court

should instead follow Babin, wherein this Court found it immaterial whether a

plaintiff complained that an arresting officer refused to hear her side of the story at

the scene after speaking with the witnesses. 59 With respect to Plaintiff’s defamation

claim, Defendants assert that Plaintiff failed to produce any evidence showing that

Defendants sent the police report to Plaintiff’s employer, noting that Plaintiff

produced a video during discovery demonstrating that Plaintiff’s wife caused the

report to be sent to Plaintiff’s employer. 60 Finally, citing again to Babin, Defendants

assert that the City of Hammond can only be liable for its own acts under § 1983, and

cannot be held liable under a theory of respondeat superior. 61 Defendants argue that

a municipality will only be held liable where a policy or procedure was the moving

force behind the constitutional violation, and Plaintiff has failed to cite any policy or

procedure that the City of Hammond implemented that purportedly contributed to

the alleged constitutional violation. 62 Defendants claim that the case relied upon by




58 Id. at p. 5 (citing McCoy v. Hous. Auth. Of New Orleans, Civ. A. No. 15-398, 2016 WL 2992528 (E.D.
La. May 24, 2016)).
59 R. Doc. 30 at pp. 6-7 (citing Painter v. Robertson, 185 F.3d 557 (6th Cir. 1999); Blake v. Lambert, 921

F.3d 215 (5th Cir. 2019); Babin v. Par. Of Jefferson, Civ. A. No. 16-2954, 2018 WL 794535 (E.D. La.
Feb. 8, 2018)).
60 R. Doc. 30 at p. 8 (citing R. Doc. 30-1, filed under seal).
61 R. Doc. 30 at p. 9 (citing Babin, Civ. A. No. 16-2954, 2018 WL 794535, at *12).
62 R. Doc. 30 at p. 9 (citing Babin,
Plaintiff concerned only an intentional tort committed by a police officer outside of

the city’s jurisdiction and, therefore, is inapplicable to the facts of this case. 63

       In a Sur-Reply brief, Plaintiff seeks to correct several alleged misstatements

made by Defendants in their Reply brief, and maintains that genuine issues of

material fact exist regarding (1) whether probable cause existed at the time of his

arrest and (2) whether qualified immunity applies. 64 Plaintiff also maintains that

Defendants failed to consider all of the information that was available at the time of

his arrest, including whether Plaintiff acted in self-defense. 65 Plaintiff asserts that

qualified immunity does not apply because he was arrested without probable cause

and his arrest was objectively unreasonable in light of clearly established law. 66

While conceding that it is undisputed that he struck Hunter, 67 Plaintiff maintains

that material issues of fact exist regarding whether he acted in self-defense, which is

critical to the probable cause analysis. Plaintiff reasserts the arguments raised in

his opposition brief regarding his defamation claim and his state law claims against

the City of Hammond. 68

       On October 22, 2019, Plaintiff filed a Supplemental Memorandum in

Opposition to the Motion for Summary Judgment, to apprise the Court of the Fifth

Circuit’s recent decision in Cole v. Carson, wherein the Fifth Circuit concluded that

summary judgment is inappropriate where an excessive force claim turns on two



63 R. Doc. 30 at pp. 9-10 (citing Lamkin v. Brooks, 498 So.2d 1068 (La. 1986)).
64 R. Doc. 40.
65 Id. at pp. 1-2.
66 Id. at pp. 7-8.
67 Id. at p. 7.
68 R. Doc. 40 at pp. 9-10.
conflicting stories of what transpired. 69 Plaintiff points out that the Fifth Circuit in

Cole further held that the district court did not err in denying the defendant police

officers qualified immunity at the summary judgment stage. 70

II.     LEGAL STANDARD

        A. Summary Judgment Standard

        Summary judgment is appropriate under Federal Rule of Civil Procedure 56 if

there is no genuine dispute as to any material fact such that the moving party is

entitled to judgment as a matter of law. 71 No genuine issue of material fact exists if

the record, taken as a whole, could not lead a rational trier of fact to find for the non-

moving party. 72 A genuine issue of fact exists only “if the evidence is such that a

reasonable jury could return a verdict for the non-moving party.” 73 Additionally, the

mere existence of some alleged factual dispute between the parties will not defeat an

otherwise properly supported motion for summary judgment. 74 While all reasonable

inferences are drawn in favor of the non-moving party, the non-moving party cannot

defeat summary judgment with conclusory allegations, unsubstantiated assertions,

or only a scintilla of evidence. 75

        Summary judgment is also proper if the non-moving party fails to establish an

essential element of a claim, upon which that party will bear the burden of proof at


69 R. Doc. 59 (citing Cole v. Carson, 935 F.3d 444, 455-56 (5th Cir. 2019)).
70 R. Doc. 59 at p. 1 (quoting Cole, 935 F.3d at 457).
71 Fed. R. Civ. P. 56; Celotex Corp. v. Catrett, 477 U.S. 317, 322, 106 S.Ct. 2548, 2552, 91 L.Ed.2d 265

(1986).
72 See Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 587, 106 S.Ct. 1348, 1356, 89

L.Ed.2d 538 (1986).
73 Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248, 106 S.Ct. 2505, 2510, 91 L.Ed.2d 202 (1986).
74 Anderson, 477 U.S. at 247-47, 106 S.Ct. at 2510.
75 Hathaway v. Bazany, 507 F.3d 312, 319 (5th Cir. 2007) (quotation and quotation marks omitted).
trial. 76 The non-moving party must, therefore, direct the Court’s attention to specific

evidence in the record which demonstrates that he can satisfy a reasonable jury that

he is entitled to a favorable verdict. 77 In determining whether a fact issue exists,

courts must view the facts and draw reasonable inferences in the light most favorable

to the non-moving party. 78 The Court may not evaluate the credibility of witnesses,

weigh the evidence, or resolve factual disputes. 79 Although the Court must “resolve

factual controversies in favor of the nonmoving party,” it must do so, “only where

there is an actual controversy, that is, when both parties have submitted evidence of

contradictory facts.” 80

III.   LAW AND ANALYSIS

       A. Section 1983 Liability of Sgt. Bivona and Officer Barthelemy and
          Qualified Immunity.

       Title 42 U.S.C. § 1983 creates a damages remedy for the violation of federal

constitutional or statutory rights under color of state law. Specifically, it provides as

follows:

               Every person who, under color of any statute, ordinance,
               regulation, custom, or usage, of any State . . . subjects, or
               causes to be subjected, any . . . person within the
               jurisdiction thereof to the deprivation of any rights,
               privileges, or immunities secured by the Constitution and
               laws, shall be liable to the party injured. 81




76 Celotex Corp., 477 U.S. at 322-23, 106 S.Ct. at 2552.
77 Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248, 106 S.Ct. 2505, 2510, 91 L.Ed.2d 202 (1986).
78 Scott v. Harris, 550 U.S. 372, 378, 127 S.Ct. 1769, 1774-75, 167 L.Ed.2d 686 (2007).
79 International Shortstop, Inc. v. Rally’s, Inc., 939 F.2d 1257, 1263 (5th Cir. 1991).
80 Antoine v. First Student, Inc., 713 F.3d 824, 830 (5th Cir. 2013) (quotation and quotation marks

omitted).
81 42 U.S.C. § 1983.
Because § 1983 merely provides a remedy for designated rights, rather than creating

any substantive rights, “an underlying constitutional or statutory violation is a

predicate to liability.” 82 To establish § 1983 liability, the plaintiff must establish the

following three elements: (1) deprivation of a right secured by the United States

Constitution or federal law; (2) that occurred under color of state law; and (3) was

caused by a state actor. 83

       As a defense to § 1983 claims, government officials may invoke qualified

immunity, which “shields government officials performing discretionary functions . .

. from liability for civil damages insofar as their conduct does not violate clearly

established statutory or constitutional rights of which a reasonable person would

have known.” 84       The Supreme Court has made clear that qualified immunity

functions as an immunity from suit, rather than a mere defense to liability. 85 “[T]he

qualified immunity standard ‘gives ample room for mistaken judgments’ by

protecting ‘all but the plainly incompetent or those who knowingly violate the law.’” 86

 “This means that even law enforcement officials who reasonably but mistakenly

commit a constitutional violation are entitled to immunity.” 87 Once the government



82 Harrington v. Harris, 118 F.3d 359, 365 (5th Cir. 1997) (citation omitted).
83 Victoria W. v. Larpenter, 369 F.3d 475, 482 (5th Cir. 2004) (citation omitted).
84 Mabry v. Lee County, 100 F.Supp.3d 568, 572 (N.D. Miss. 2015) (quoting Luna v. Mullenix, 773 F.3d

712, 718 (5th Cir. 2014), cert. granted, decision rev’d on other grounds, 136 S.Ct. 305, 193 L.Ed.2d 255
(2015)).
85 Pearson v. Callahan, 555 U.S. 223, 237, 129 S.Ct. 808, 818, 172 L.Ed.2d 565 (2009) (quoting Mitchell
v. Forsyth, 472 U.S. 511, 526, 105 S.Ct. 2806, 86 L.Ed.2d 411 (1985) (internal quotation marks
omitted).
86 Brumfield v. Hollins, 551 F.3d 322, 326-27 (5th Cir. 2008) (quoting Mendenhall v. Riser, 213 F.3d

226, 230 (5th Cir. 2000).
87 Bazan v. Hidalgo County, 246 F.3d 481, 488 (5th Cir. 2001) (quoting Glenn v. City of Tyler, 242 F.3d

307, 312 (5th Cir. 2001) (internal quotation marks omitted).
official asserts the defense of qualified immunity, the burden shifts to the plaintiff to

negate the defense. 88 To overcome a claim of qualified immunity, a plaintiff must

demonstrate: (1) that the official violated a statutory or constitutional right; and (2)

that the right was “clearly established” at the time of the challenged conduct. 89 It is

up to the district courts’ sound discretion to decide which of the two prongs of the

qualified immunity analysis should be addressed first in light of the circumstances in

the particular case. 90

       In his § 1983 claim, Plaintiff alleges that Sgt. Bivona and Officer Barthelemy

violated his Fourth Amendment rights to be free from false arrest and false

imprisonment. The Fourth Amendment to the United States Constitution provides

that citizens have the right to be free from arrests made without probable cause. 91

Thus, to prevail on a § 1983 claim based on false arrest Plaintiff must show the

arresting officers lacked probable cause to arrest him. 92 “Probable cause exists when

the totality of the facts and circumstances within a police officer’s knowledge at the

moment of arrest are sufficient for a reasonable person to conclude that the suspect

had committed or was committing an offense.” 93 This Court has held that probable

cause means a “fair probability” that a crime has been committed. 94 According to the



88 Collier v. Montgomery, 569 F.3d 214, 217 (5th Cir. 2009) (citation omitted).
89 Ashcroft v. al-Kidd, 563 U.S. 731, 735, 131 S.Ct. 2074, 2080, 179 L.Ed.2d 1149 (2011) (citation
omitted).
90 Pearson, 555 U.S. at 236, 129 S.Ct. at 818.
91 Mangieri v. Clifton, 29 F.3d 1012, 1016 (5th Cir. 1994).
92 Haggerty v. Texas Southern University, 391 F.3d 653, 655 (5th Cir. 2004).
93 Id. at 655-56 (quoting Glenn v. City of Tyler, 242 F.3d 307, 313 (5th Cir. 2001) (internal quotation

marks omitted).
94 See Fillios v. Harahan Police Department, Civ. A. No. 19-45, 2019 WL 2009241 (E.D. La. May 7,

2019) (citing United States v. Garcia, 179 F.3d 265, 269 (5th Cir. 1999)); Babin v. Par. Of Jefferson,
Civ. A. No. 16-2954, 2018 WL 794535, at *8 (E.D. La. Feb. 8, 2018) (citing Haggerty, 391 F.3d at 656
Fifth Circuit, Plaintiff must clear a significant hurdle to defeat Defendants’ assertion

of qualified immunity because, “[T]here must not even arguably be probable cause for

the . . . arrest for immunity to be lost.” 95 Additionally, although “the requisite ‘fair

probability’ is something more than a bare suspicion, [it] need not reach the fifty

percent mark.” 96

       Here, Plaintiff was arrested for (1) aggravated battery against Hunter, in

violation of La. R.S. 14:34; (2) aggravated battery against J.E.T., in violation of La.

R.S. 14:34; (3) possession of a Schedule IV drug, in violation of La. R.S. 40:969; (4)

possession of legend drugs, in violation of La. R.S. 40:971(1)(H); and (5) illegal

possession of a firearm in violation of La. R.S. 14:95. 97 The summary judgment briefs,

however, focus on Plaintiff’s arrest for aggravated battery against Hunter.                       As

Defendants point out, 98 the Fifth Circuit has clarified that, “Claims for false arrest

focus on the validity of the arrest, not on the validity of each individual charge made

during the course of the arrest.” 99 The Fifth Circuit has further explained that, “If

there was probable cause for any of the charges made . . . then the arrest was

supported by probable cause, and the claim for false arrest fails.” 100 Accordingly, the




(noting that “fair probability” requires more than a bare suspicion but less than a preponderance of
evidence).
95 Haggerty, 391 F.3d at 656 (citation omitted).
96 Garcia, 179 F.3d at 269.
97 R. Doc. 17-2 at p. 3.
98 R. Doc. 17-1 at pp. 6-7.
99 Price v. Roark, 256 F.3d 364, 369 (5th Cir. 2001) (citing Wells v. Bonner, 45 F.3d 90, 95 (5th Cir.

1995)).
100 Price, 256 F.3d at 369 (quoting Wells, 45 F.3d at 95) (internal quotation marks omitted) (emphasis

in original).
Court will focus on whether there was probable cause to arrest Plaintiff for

aggravated battery against Hunter.

         Under Louisiana law, aggravated battery is defined as the intentional use of

force or violence upon the person of another with a dangerous weapon. 101 Defendants

argue that they had probable cause to arrest Plaintiff for aggravated battery against

Plaintiff because Hunter gave an oral and written statement to the arresting officers

at the scene, stating that Plaintiff struck him twice in the leg and twice in the face

with a flashlight, 102 J.E.T. gave an oral statement to the arresting officers at the

scene confirming that Plaintiff struck Hunter, 103 and Plaintiff himself admitted to

officers at the scene that he struck Hunter in the leg. 104 Defendants claim that it is

immaterial where Plaintiff struck Hunter, how many times he struck Hunter, or

whether the strike was justified, and that probable cause existed for the arrest

because Plaintiff admitted at the scene that he committed a battery on Hunter. 105 In

contrast, Plaintiff claims that Hunter was the aggressor and that he struck Hunter

in self-defense. Plaintiff argues that if the Defendants had obtained a statement from

Plaintiff or any eyewitness at the scene of the altercation, no reasonably competent




101 La. R.S. 14:33; La. R.S. 14:34.
102 R. Doc. 17-2 at pp. 6, 10.
103 The Court notes that while Defendants assert that J.E.T. gave an oral statement to Officer

Barthelemy at the scene (R. Doc. 17-1 at p. 7; R. Doc. 30 at p. 3), neither Officer Barthelemy’s police
report nor Sgt. Bivona’s Affidavit, both attached to the Motion for Summary Judgment, mention that
the officers obtained a verbal statement from J.E.T. at the scene. See R. Doc. 17-2 at pp. 6-7; R. Doc.
17-3.
104 R. Doc. 30 at p. 3 (citing R. Doc. 17-2 at pp. 3-9; R. Doc. 17-3).
105 R. Doc. 30 at p. 3.
officer could have found probable cause to arrest Plaintiff for aggravated battery

against Hunter. 106

       As this Court previously explained, “A police officer faced with conflicting facts

and eyewitness testimony does not necessarily lack probable cause for arrest simply

because one party insists that her version of the facts is correct – even if that party

claims at the time that she acted in self-defense.” 107 The Fifth Circuit has expressly

declined to address whether evidence of an affirmative defense, such as self-defense,

is relevant to a determination of probable cause. 108 However, “District courts within

the Fifth Circuit, as well as other Circuits that have considered this issue have held

that an affirmative defense is relevant to the probable cause inquiry, but that an

official is under no duty to investigate a plaintiff’s claimed defense.” 109 “In other

words, a police officer may not ignore conclusively established evidence of the

existence of an affirmative defense, but the officer has no duty to investigate the

validity of any defense.” 110

       Here, Plaintiff attempts to support his self-defense argument with a

Declaration of J.E.T., dated June 16, 2019, and submitted with Plaintiff’s opposition



106 R. Doc. 20 at pp. 7, 9-11.
107 McCoy v. Housing Auth. Of New Orleans, Civ. A. No. 15-398, 2016 WL 2992528, at *17 (E.D. La.
May 24, 2016).
108 Mabry v. Lee County, 100 F.Supp.3d 568, 573 (N.D. Miss. 2015) (citing Piazza v. Mayne 217 F.3d

239, 246-47 (5th Cir. 2000); United States v. Craig, 381 Fed.Appx. 459, 461 (5th Cir. 2010)); McCoy,
Civ. A. No. 15-398, 2016 WL 2992528, at *17 (citing Piazza, 217 F.3d at 246-47; Craig, 381 Fed.Appx.
at 461).
109 Mabry, 100 F.Supp.3d at 574 (citing Dressner v. Crowe, Civ. A. No. 13-81, 2013 WL 5236658, at *3

(E.D. La. Sept. 16, 2013; Thomas v City of Galveston, Tex, 800 F.Supp.2d 826, 835 (S.D Tex. 2011));
McCoy, Civ. A. No. 15-398, 2016 WL 2992528, at *17 (quoting Mabry, 100 F.Supp.3d at 574).
110 Mabry, 100 F.Supp.3d at 574 (quoting Thomas, 800 F.Supp.2d at 835) (internal quotation marks

omitted); McCoy, Civ. A. No. 15-398, 2016 WL 2992528, at *17 (quoting Thomas, 800 F.Supp.2d at
835).
brief to the Motion. 111 In it, J.E.T. states that Hunter “angrily charged at Mr.

Thompson while screaming obscenities at Mr. Thompson, appearing as if he wanted

to fight him,” and that, “In response, Mr. Thompson then struck Hunter somewhere

on the leg, after which time they came at each other and grabbed each other’s

shirts.” 112 Plaintiff, however, has not pointed the Court to any evidence showing that

J.E.T. gave similar statements to Sgt. Bivona or Officer Barthelemy at the scene of

the altercation regarding who initiated the altercation. While both parties assert that

J.E.T. spoke to officers on the scene, 113 and Defendants have provided a police report

reflecting a statement from J.E.T. to a police officer concerning other allegations,

neither side has presented evidence to show what J.E.T. told the officers regarding

the altercation which led to Plaintiff’s arrest. 114 Because Plaintiff has provided no

evidence from which the Court can ascertain that Sgt. Bivona and Officer Barthelemy

faced “conclusively established evidence” at the time of the arrest that Plaintiff had

an affirmative defense, the Court declines to find that the officers lacked probable

cause for arrest solely based on Plaintiff’s assertions that Hunter was the aggressor

and Plaintiff was merely trying to shield himself from Hunter’s attack.

        Further, while Plaintiff disputes the written and oral statements given by

Hunter to Defendants, Plaintiff does not dispute that Hunter gave these statements

to the officers at the time of his arrest. Instead, Plaintiff argues that his own account




111 See R. Doc. 20-2.
112 Id. at p. 2.
113 See R. Doc. 20 at p. 7 (citing R. Doc. 20-2 at p. 2, ¶ 26); R. Doc. 17-1 at p. 7; R. Doc. 30 at p. 3 (citing

R. Doc. 17-2 at pp. 3-9; R. Doc. 17-3).
114 See R. Doc. 17-2 at pp. 3-9; R. Doc. 17-3; R. Doc. 20.
of what happened, as well as J.E.T.’s unsworn declaration after the fact, are sufficient

to create an issue of fact regarding whether Defendants had probable cause to arrest

Plaintiff. The Court finds, however, that it is immaterial to the probable cause

determination in this case whether Plaintiff was the aggressor or whether Plaintiff

actually committed the crimes for which he was arrested. 115 The determinative issue

is whether the totality of facts and circumstances within the arresting officer’s

knowledge at the moment of arrest are sufficient to establish probable cause to

believe that a crime was committed and that Plaintiff committed the crime. 116 The

Court notes that Plaintiff was granted leave to file a Supplemental Memorandum in

Opposition to Defendant’s Motion for Summary Judgment in which he drew the

Court’s attention to a recent Fifth Circuit decision, Cole v. Carson, 935 F.3d 455 (5th

Cir. 2019). 117 The Court notes that, while the facts of that case vary greatly from

those in the matter before the Court, that decision confirms “We consider only what

the officers knew at the time of their challenged conduct. ‘Facts which an officer

learns after the incident ends—whether those facts would support granting immunity

or denying it—are not relevant.’” 118

        Here, it is undisputed that Plaintiff struck Hunter during the underlying

altercation and that that fact was communicated to the officers. Defendants assert



115 Cooper v. City of La Porte Police Dept., 608 Fed.Appx. 195, 200 (5th Cir. 2015); Shepack v. Tanner,
Civ. A. Nos. 96-2405, 96-2711, 1999 WL 280445, at *4 (E.D. La. May 4, 1999).
116 Cooper v. City of La Porte Police Dept., 608 Fed.Appx. 195, 200 (5th Cir. 2015) (quotation and

internal quotation marks omitted); Shepack v. Tanner, 1999 WL 280443 (E.D. La. May 4, 1999).
117
    R. Doc. 56.
118
    Cole v. Carson, 935 F.3d 455 (5th Circuit, 2019), citing Hernandez v. Mesa, ___U.S. ____, 137 S. ct. 2003, 2007
(2017). See also Brown v. Callahan, 623 F.3d 249, 253 “”An officer’s actions must be judged in light of the
circumstances that confronted him, without the benefit of hindsight.”
that Plaintiff told officers at the scene that he struck Hunter in the leg, 119 and

Plaintiff readily admits that he struck Hunter twice in the leg with a flashlight. 120

Thus, Hunter’s written and oral statements given to officers at the time of the arrest

are corroborated by Plaintiff’s own statements given at the scene. This Court has

previously held that a victim’s statement, corroborated by other witnesses, is

sufficient to support probable cause for an arrest. 121 While Plaintiff has raised

disputes of fact regarding who was the aggressor in the underlying altercation, these

are not disputes of material fact that preclude summary judgment. 122 The Court

finds that Hunter’s written and oral statements to Defendants at the time of the

arrest, stating that Plaintiff struck him in the leg with a flashlight, along with

Plaintiff’s confirmation that he struck Hunter twice in the leg with a flashlight, gave

Sgt. Bivona and Officer Barthelemy reasonable grounds to believe that Plaintiff

intentionally used force upon Hunter’s person with a dangerous weapon and provided

probable cause for Plaintiff’s arrest for aggravated battery. Accordingly, Sgt. Bivona

and Officer Barthelemy are both entitled to qualified immunity with regard to

Plaintiff’s § 1983 claim based on an alleged Fourth Amendment violation.

       B. Plaintiff’s State Law Claims of False arrest, False Imprisonment,
          and Defamation.

       In addition to the 42 U.S.C. § 1983 claim asserted against Sgt. Bivona and

Officer Barthelemy, Plaintiff has alleged state law claims against Sgt. Bivona, Officer




119 R. Doc. 17-1 at pp. 2-3 (citing R. Doc. 17-2 at pp. 6); See R. Doc. 17-3 at p. 2, ¶ 11.
120 R. Doc. 20 at p. 4;
121 Shepack v. Tanner, Civ. A. Nos. 96-2405, 96-2711, 1999 WL 280445, at *4 (E.D. La. May 4, 1999).
122 Cooper v. City of La Porte Police Dept., 608 Fed.Appx. 195, 200 (5th Cir. 2015).
Barthelemy and the City of Hammond for false arrest, false imprisonment and

defamation. 123 Although the Complaint asserts these state law claims against

“Defendants” generally, Plaintiff’s opposition brief clarifies that, “Plaintiff asserted

claims against Defendant City of Hammond (“Hammond”) for violations of

Louisiana law for (1) false arrest and false imprisonment . . . as the actions of their

agents Defendants Bivona and Barthelemy caused Plaintiff to be arrested without

probable cause; and (ii) defamation per se . . . .” 124

        A district court may decline to exercise supplemental jurisdiction over state

law claims if it has dismissed all claims over which it has original jurisdiction. 125

Because the Court has dismissed the only federal law claims asserted in this case,

Plaintiff’s § 1983 claims against Sgt. Bivona and Officer Barthelemy, the Court

declines to exercise supplemental jurisdiction over Plaintiff’s state law causes of

action for false arrest, false imprisonment and defamation.

        For the reasons stated above, the Court finds that Defendants are entitled to

summary judgment on Plaintiff’s 42 U.S.C. § 1983 claims against Sgt. Bivona and

Officer Barthelemy based upon an alleged Fourth Amendment violation, and the

claims are hereby dismissed with prejudice. Because no federal law claims remain,

the Court declines to exercise supplemental jurisdiction over Plaintiff’s state law

claims.




123 R. Doc. 1 at ¶¶ 37-39.
124 R. Doc. 20 at p. 19.
125 28 U.S.C. § 1367(c)(3).
IV.         CONCLUSION

           Based on the foregoing, IT IS HEREBY ORDERED that Defendants’ Motion

for Summary Judgment 126 is GRANTED.           IT IS FURTHER ORDERED that

Plaintiff’s 42 U.S.C. § 1983 claims against Sergeant Quinn Bivona and Officer Leo

Barthelemy, Jr. are DISMISSED WITH PREJUDICE and Plaintiff’s state law

claims for false arrest, false imprisonment, and defamation are DISMISSED

WITHOUT PREJUDICE.

           New Orleans, Louisiana, December 30, 2019.




                                        ______________________________
                                        WENDY B. VITTER
                                        United States District Judge




126   R. Doc. 17.
